DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-11 are objected to because of the following informalities: 
Claim 1 recites “an adapter fluidly connected the port of the back pack to the” in the second to last line. It is suggested to amend to --the adapter fluidly connecting the port of the back pack-- to the in order to fix a grammatical issue and avoid confusion since an adaptor has been previously claimed in line 3.  
Appropriate correction is required.
Claim 11 recites “wherein dispensing device” it is suggested to amend to --wherein the dispensing device-- in order to fix a grammatical issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2013/0263398).
	Regarding claim 1, Irwin discloses a hard surface cleaning and conditioning assembly, comprising: a backpack 16 configured to dispense a fluid (see fig. 1), the backpack 16 having a port configured to mate with an adapter (see figs. 1, 8, 11 and 12, and paragraph 37); a pole 12; a tool 22 depending from the pole 12 (see fig. 1); a dispensing device (fig. 8) configured to dispense the fluid proximate the tool 22; and an adapter fluidly connecting the port of the backpack 16 to the dispensing device to provide a fluid connection through which the fluid may be supplied to the dispensing device (see figs. 1, 8, 11 and 12, and paragraph 37).
Regarding claim 2, Irwin discloses wherein the adapter comprises a conduit 50 defining the fluid connection between the port and the dispensing device (see figs. 1, 8, 11 and 12, and paragraph 37).
	Regarding claim 3, Irwin discloses wherein the dispensing device includes a dispensing cap 29 to which the adapter (i.e. 52) releasably connects (see figs. 7 and 8).
Regarding claim 4, Irwin discloses wherein the adapter 52 includes a secondary cap 29 configured to connect with the adapter (see figs. 7 and 8 and paragraph 37).
	Regarding claim 5, Irwin discloses wherein the port is a valved port (see fig. 8, which illustrates a adaptor mating with valved port).
Regarding claim 6, Irwin discloses the adapter 52 includes a retaining feature for attaching the adapter 52 to the pole 12 (see figs. 7 and 8).
	Regarding claim 7, Irwin discloses wherein the retaining feature comprises a resilient clip member (via 28) that is configured to removably clip to the pole (see figs. 7 and 8, and paragraph 30).
Regarding claim 8, Irwin discloses wherein the retaining feature comprises a strain relief device configured to protect a portion of the adapter during use of the assembly (member 28 acts a strain relief device, housing, thus protect a portion the adapter 52; see figs. 7 and 8).
Regarding claim 9, Irwin discloses wherein the tool 22 is a flat mop (see paragraph 32).
Regarding claim 10, Irwin discloses wherein the dispensing device comprises a dispensing tube (i.e. tube 50; see fig. 8).
	Regarding claim 11, Irwin discloses wherein the dispensing device comprises a housing 28 for receiving a portion of the adapter 52 (see figs. 7 and 8).
Allowable Subject Matter
Claims 12-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the particular selectable locking joint including an intermediate member an intermediate member positioned between the first axis and the second axis, the intermediate member having a locking opening and wherein the locking arm is movable to engage with the locking opening, wherein when the locking arm is engaged with the locking opening rotation is prevented about the second axis and allowed about the first axis, and wherein when the locking arm is disengaged with the locking opening rotation is allowed about both the first axis and the second axis. It is noted that the Streutker et al. (US 2003/0009839) reference is considered closely related prior art, which discloses a selectable locking joint having a locking arm movable to prevent rotation (see figs. 17-24). However, rotation is prevented about both the first and second axis, rather than wherein when the locking arm is engaged with the locking opening rotation is prevented about the second axis and allowed about the first axis, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Streutker et al. (US 2003/0009839) discloses an assembly including a selectable locking joint having a locking arm movable to prevent rotation (see figs. 17-24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754